Citation Nr: 1539466	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, claimed as bone spurs.

2.  Entitlement to service connection for decreased visual acuity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  That decision increased the evaluation for degenerative arthritis of the cervical spine to 10 percent; continued the noncompensable (0 percent) disability rating for residuals of a fractured right middle finger; and denied service connection for ankle injury, back injury, sleep apnea, hearing loss, right shoulder bone spurs, coronary artery disease, posttraumatic stress disorder (PTSD), and deteriorating vision.   In August 2007, the Veteran filed a Notice of Disagreement (NOD) with respect to all of the denials of service connection.  In January 2008, the Veteran filed a separate NOD with respect to the evaluation for degenerative arthritis of the cervical spine, which the RO treated as a NOD for residuals of a fractured right middle finger as well.  

In January 2008, the RO furnished the Veteran a Statement of the Case (SOC) with respect to all of the claims, except the claim for service connection of ankle injury.  The Veteran filed a timely Substantive Appeal (VA Form 9) in April 2008 and requested a hearing before the Board.  The RO furnished the Veteran an SOC with respect to the claim for service connection of ankle injury in April 2008.  In response, the Veteran filed a timely Substantive Appeal (VA Form 9) in May 2008 and, again, requested a hearing before the Board.  

In an April 2010 rating decision, the RO granted entitlement to service connection for bilateral sensorineural hearing loss, which constitutes a full grant of the benefits sought on appeal with respect to that claim.  The RO also furnished a Supplemental Statement of the Case (SSOC) in April 2010.

In a September 2011 decision, the Board denied the Veteran's claims for increased evaluations of degenerative arthritis of the cervical spine and residuals of a fractured right middle finger; denied entitlement to service connection for sleep apnea and coronary artery disease; and remanded the claims for ankle injury, back injury, right shoulder bone spurs, PTSD, and decreased visual acuity for further development.

In a March 2013 rating decision, the RO granted service connection for PTSD; osteoarthritis, degenerative disc disease, and scoliosis of the lumbar spine (claimed as back injury); and left and right ankle sprain.  That rating decision constitutes a full grant of the benefits sought on appeal with respect to those claims.  The RO also issued an SSOC with respect to the two claims remaining on appeal, entitlement to service connection for a right shoulder disorder and decreased visual acuity, in March 2013.

In May 2009, the Veteran submitted a statement indicating that he would be unable to attend his Board hearing and submitted a length written statement detailing his contentions.  See May 2009 Statement in Support of Claim (VA Form 21-4138).  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2015). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes further that following certification of the appeal to the Board by the RO in April 2013, additional VA treatment records were uploaded to the Veteran's VBMS claims folder.  There is no indication that either the Veteran or his representative waived consideration of this evidence by the RO.  However, as the treatment records added after April 2013 make no reference to the Veteran's right shoulder (they pertain primarily to hearing loss and the fitting of hearing aids), they are not pertinent to the appeal.  Therefore, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).

The issue of decreased visual acuity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's right shoulder disorder first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disorder, claimed as bone spurs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1), (2) (West 2015).

In the present case, in October 2005 and April 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran, his son, and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  The Board notes that the Veteran's original service treatment records, which have been periodically missing, are associated with the Veteran's claims file. 

In its September 2011 decision, the Board remanded this claim for a VA examination, which was afforded to the Veteran in December 2011.  The Board finds the December 2011 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  As such, the Board finds compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  SERVICE CONNECTION

The Veteran is seeking service connection for a right shoulder disorder, claimed as bone spurs.  In August 2005, the Veteran indicated that his shoulder bone spurs and associated pain are from playing tennis and softball while in service.  See August 2005 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142).  He similarly stated on his March 2008 VA Form 9 that his right shoulder disorder is a result of injuries incurred while playing sports in service, and that he reported these injuries to medical authorities.  The Veteran contends that he reported that he experienced a painful or trick shoulder on his Report of Medical History at his retirement physical.  See May 2009 Board of Veteran's [sic] Appeals Hearing Statement.  However, at his December 2011 VA examination, the Veteran attributed his shoulder disorder to injuries that occurred in motor vehicle accidents, one in 1967 when he was a passenger in a truck that rolled over, and the other in 1971 when he was a passenger in a bus. 

A.  Relevant Law  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B.  Background

On his June 1964 entrance medical history, the Veteran reported that he broke his collarbone when he was 13 years old.  The entrance examination shows the Veteran's upper extremities as normal.  A January 1974 Report of Medical Examination shows the Veteran's upper extremities as normal, and states that the Veteran has no significant history other than in 1968 he broke a finger and incurred a severe sprain of the right ankle.  A May 1978 examination shows the Veteran's upper extremities as abnormal, and notes the right shoulder has full range of motion, well-healed, no sequelae.  The notes state that the Veteran fractured his right collarbone in 1954.  (The Board believes the record incorrectly references the right collarbone; all other records indicate that it was the left collarbone that the Veteran broke in childhood.)  

On his February 1987 Report of Medical History for retirement, the Veteran checked that he had a painful or "trick" shoulder or elbow.  The February 1987 Report of Medical Examination shows the Veteran's upper extremities (line 35) as normal.  A note to line 35 states there is no weakness, deformity, or limitation of motion in the left shoulder.  In the notes section of box 73, it states fractured left scapula playing sports in 1954.  Treated with figure 8, full recovery, no complications, no sequelae.  It continues "[p]ainful elbow refers to 'tennis elbow' right, since 1960."  Treated with rest and over-the-counter medications, full recovery, no complications, no sequelae.  

A May 2002 private x-ray shows calcific tendinitis of the right shoulder.  Similarly, June 2002 magnetic resonance imaging (MRI) shows calcification within the rotator cuff consistent with a calcific tendinitis.  There was no abnormality of the rotator cuff.  There was a type II acromion with some degenerative changes of the acromioclavicular joint.

A July 2002 private consultation letter written by S.H., M.D., an orthopedic surgeon, states the Veteran has a history of right shoulder pain for one and a half years.  Dr. S.H. performed right subacromial decompression with needling of calcium deposits in August 2002.

In a January 2008 statement submitted by the Veteran's son, the son stated that the Veteran has suffered from various pains in his ankles, wrists, elbows, back, and shoulders.  He continued that, although these were from physical activities, sports injuries, and fitness requirements of the military, the injuries seemed to be chronic and worsened since they originally occurred while in the Air Force.

At his December 2011 VA examination, the Veteran reported the initial injury to his right shoulder was in 1967 when he was a passenger in a truck that rolled over.  A second injury occurred in 1971 when he was a passenger in a bus that was involved in a motor vehicle accident.  October 2011 x-rays show mild degenerative changes of the right shoulder; however, the examiner determined that the x-rays did not show degenerative or traumatic arthritis.  

After reviewing the Veteran's claims file and performing a thorough examination, the examiner opined that it is less likely than not that the Veteran's right shoulder disorder was incurred in or caused by a in-service injury or event.  The examiner's rationale was that the Veteran's claims folder is void of complaints about his right shoulder until 2002.  A private treating orthopedic surgeon noted in July 2002 that time that the Veteran had a history of right shoulder pain for one and a half years.  The examiner noted that at the time of his retirement examination it was the left shoulder that was examined, not the right.  The examiner stated further that an April 1988 VA notice listed multiple denials for VA compensation that did not include a shoulder condition, which suggested to him that the Veteran did not request compensation for a shoulder condition.  

C.  Analysis

The record substantiates that the Veteran had a bone spur in his right shoulder that was surgically corrected, and that he has a current diagnosis of mild degenerative changes of the right shoulder.  There is, however, no persuasive medical evidence or credible lay evidence showing that the Veteran suffered from a right shoulder disorder during service, or that his bone spur was or current mild degenerative changes is caused by his service.  Thus, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder disorder is related to his service. 

The Veteran's service treatment records are negative for any complaints or treatment of the Veteran's right shoulder.  The only record that specifically addresses the Veteran's right shoulder is the May 1978 examination, which shows the shoulder as normal.  There is no note or complaint of right shoulder injury or pain at the Veteran's February 1987 retirement examination.  

The first documentation of treatment for the right shoulder is in May 2002.  A July 2002 consultation letter notes the Veteran had shoulder pain for one and a half years.  Thus, the Veteran has not presented any credible evidence of a right shoulder disorder prior to about February 2001.  The Board emphasizes the gap of approximately 15 years between discharge from active duty service in 1987 and initial reported symptoms of a right shoulder disorder in 2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board finds the opinion of the December 2011 VA examiner to be highly probative to the question at hand.  In concluding that the Veteran's right shoulder disorder is less likely than not incurred in or caused by service, the December 2011 VA examiner explained that the Veteran did not complaint about his right shoulder in service, did not seek compensation for a right shoulder disorder when he submitted claims at his retirement, and did not complain of shoulder pain until 2002.  The examiner based his opinions on a very thorough review of the Veteran's entire claims file and examination of the Veteran, and an included an adequate rationale for the opinions expressed.   

The Board acknowledges the Veteran's assertions that his right shoulder disability began in service.  The Veteran is competent to describe his pain and limitation of motion, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board cannot find the Veteran credible in his assertions as to the onset and etiology of his right shoulder pain.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Service treatment records show numerous visits to treat a variety of sports injuries and joint pain.  The Board cannot find it plausible that the Veteran failed to report a right shoulder injury or pain, when he frequently reported other injuries and joint pain.  Service treatment records also show numerous visits to treat minor complaints, such as sore throats, headaches, low grade fever, diarrhea, an infected hair follicle, and insect bites.  The record demonstrates that the Veteran actively sought medical treatment when necessary, even for minor complaints.  Yet, there is no documented care for the Veteran's right shoulder.

In October 1987, just after his retirement, the Veteran submitted VA compensation claims relating to a broken finger, a stiff neck, heart disease, chest pain, multiple insect bites, a possible fracture of the left distal fibula, a right knee injury, folliculitis, bilateral ankle sprains, a genital infection with swollen nodes, his lower back, and his left instep.  See October 1987 Veteran's Application for Compensation and Pension at Separation from Service (VA Form 21-526e).  The Board again cannot find it plausible that the Veteran would submit claims for all of the foregoing, yet fail to submit a claim for a right shoulder injury or pain, if he had in fact incurred an injury in service.  

The Veteran also did not complain of right shoulder pain at his January 1988 VA examination that was very comprehension for his joints.  Interestingly, the Veteran reported neck and back pain relating to his in-service motor vehicle accidents, but did not report shoulder pain in connection for those accidents.  For example, the Veteran reported that he developed neck pain after a 1980 motor vehicle accident in Turkey.  He also reported that he was involved in another accident in Korea in the 1960s, when a truck in which he was riding tipped over.  The Veteran reported that perhaps his back pain was related to these accidents.  

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his right shoulder disorder lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record.  For example, service treatment records show the Veteran was in a bus accident in Turkey; however, the Veteran complained only of left instep and ankle trauma, not shoulder pain.  The Veteran reported at his February 1987 retirement examination that he had painful right tennis elbow that began prior to service, but did not report shoulder pain.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during, and continuity of symptomatology since, service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Over time, the Veteran has changed the in-service injury to his right shoulder.  Initially, he attributed it to sports injuries, but later he attributed it to motor vehicle accidents.  In addition, the Veteran's more recently-reported history of injury to his right shoulder during service and continued symptoms thereafter is inconsistent with the other lay and medical evidence of record.  The Board finds that the Veteran's in-service lack of complaints of injury to his right shoulder and absence of complaints at his January 1988 VA examination are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); see also Fed. R. Evid. 803(3) (a contemporaneous statement as to a declarant's then-existing physical condition, such as at his retirement examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).

With respect to the son's statements, the Board finds that they are of little probative value.  It is unclear whether the son witnessed the Veteran's alleged injury to his right shoulder as is necessary to establish that he is competent to render the statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, it is now well established that lay persons without medical training are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, shoulder pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that neither the Veteran nor his son, for whom there is no evidence of medical training, is competent to diagnose the onset or cause of his right shoulder disorder.
 
The Board has weighed the Veteran's and his son's statements as to onset of symptomatology and finds their current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of an in-service injury and continuity of symptoms since service separation.

For the reasons set forth above, the Board finds the December 2011 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's and his son's lay contentions regarding the onset and etiology of the Veteran's right shoulder disorder.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's right shoulder disability was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a right shoulder disorder is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a right shoulder disorder, claimed as bone spurs, is denied.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for decreased visual acuity.

As noted above, this claim was previously remanded to afford the Veteran a VA examination, which was provided in November 2011.  The examiner noted, as requested by the Board, the vision findings on the Veteran's February 11, 1987 retirement examination.  In his examination report, the examiner specifically noted the February 11, 1987 finding of bilateral distance and near visual acuity not corrected to 20/20; however, the examiner opined that the November 2011 examination did not support that conclusion.  

In his report, the examiner does not discuss a February 26, 1987 Eye Consultation that states that the Veteran failed his physical.  The consultation found a decrease in near visual acuity.  Glasses were prescribed and dispensed.  The Board notes that the Veteran's original service treatment records containing the Eye Consultation may not have been associated with the Veteran's claims file at the time of the November 2011 examination.  Thus, the Board finds that a remand is necessary to obtain an addendum opinion that specifically considers the February 26, 1987 Eye Consultation, and to provide an opinion in light of it regarding whether the Veteran's visual acuity declined during service, and, if so, to provide an opinion regarding whether the decrease in visual acuity is due to a refractive error or a pathological condition that developed during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, in the November 2011 examiner's report, the examiner opined that the Veteran's cataracts are less likely than not to have had their onset during service or to be caused by the Veteran's service.  However, in his assessment the examiner also found right eye corneal scar - unknown etiology, pinguecula OU (both eyes), and dermatochalasis OU.  The examiner did not offer any opinion concerning whether these findings may contribute to the Veteran's decreased visual acuity or be related to his service.  Therefore, on remand, the examiner is to provide these opinions to assist the Board in adjudication of the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who drafted the November 2011 report, if available, to obtain an addendum opinion.  If the examiner who drafted the November 2011 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After the record review, the VA examiner should offer his/her opinion with supporting rationale and clearly address the following:

(a)  Did the Veteran's visual acuity decline during service?  The examiner should specifically discuss (1) the February 1987 finding of bilateral distance and near visual acuity not corrected to 20/20, and (2) the February 26, 1987 Eye Consultation that states that the Veteran failed his physical and prescribes glasses to correct the Veteran's near visual acuity.  (The consultation is in the bottom white envelope in the Veteran's claims file that is labeled "Recd 10.5.87.")  

(b)  If the Veteran's visual acuity declined during service, was the Veteran's decreased visual acuity due to a refractive error of the eyes?

(c)  If the Veteran's visual acuity declined during service and it was NOT due to a refractive error of the eyes, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's visual acuity decline was causally or etiologically related to service.

(d)  The November 2011 VA examination report shows an assessment of right eye corneal scar - unknown etiology, pinguecula OU, and dermatochalasis OU.  The examiner is to discuss the relevance of these findings, as they relate to the Veteran's current decreased visual acuity.  The examiner should offer opinions as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right eye corneal scar, pinguecula OU, and dermatochalasis OU had their onset during service or are causally or etiologically related to service.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


